Citation Nr: 0508814	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for chronic tendonitis 
and capsulitis of the right shoulder with traumatic 
arthritis, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to June 
1966 and from May 1969 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the 20 percent 
evaluation for the veteran's service-connected right shoulder 
disability.

The Board notes that the veteran's notice of disagreement 
with the July 2002 rating decision also expressed his 
disagreement with the RO's findings on the issues of an 
increased evaluation for hypertension, service connection for 
arthritis in the cervical spine, and service connection for 
arthritis in the right and left shoulders.  With the 
exception of the issue of arthritis in the right shoulder, 
the veteran did not file a substantive appeal, VA Form 9 or 
equivalent, on these issues.  Therefore, they are not in 
appellate status. 

The Board further observes that during the course of the 
appeal, in March 2003, service connection for arthritis of 
the right shoulder was granted, and incorporated in the 
rating for the veteran's already service-connected right 
shoulder disability.

In February 2005, the veteran appeared before the undersigned 
Veterans Law Judge in Washington, D.C. and presented 
testimony on the issue on appeal.  The transcript of the 
hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right shoulder disability is manifested by 
limitation of motion of the right arm midway between side and 
shoulder level, with pain on movement. 

3.  There is no evidence of limitation of motion of the right 
arm to 25 degrees from the side or of ankylosis. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic tendonitis 
and capsulitis of the right shoulder with traumatic arthritis 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5201 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a right shoulder disability.  
In this context, the Board notes that a substantially 
complete application was received in May 2001.  In July 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the July 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  Additionally, all known available 
records have been requested and associated with the claims 
file.  Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim.  In the circumstances of this case, additional efforts 
to assist him in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.

Disability Evaluations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for tendonitis in the 
right shoulder in February 1978, and was assigned a 
noncompensable rating under DC 5024.  In April 1978, the 
disability was recharacterized as tendonitis and capsulitis 
and the evaluation was increased to 10 percent.  In September 
1990, the disability was reevaluated and assigned a 20 
percent rating under DC 5024-5201.  In March 2003, the 
disability was recharacterized to include traumatic 
arthritis, and reevaluated under DC 5010-5201.  The 20 
percent rating was continued.

The Board notes initially that it is consistently reported in 
the file that the veteran is right hand dominant.  Thus, the 
disability is of his major (right) upper extremity.

The Board notes that under the rating criteria for 
musculoskeletal disabilities, DC 5010 is the Code for rating 
traumatic arthritis, and directs that it be rated as 
degenerative arthritis (DC 5003).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the specific joint involved, here the 
shoulder, under DC 5200 and DC 5201.  38 C.F.R. § 4.71a, DC 
5003 (2004).  The Board notes that DC 5024, under which the 
veteran has been rated in the past, also directs that the 
shoulder disability of tenosynovitis be rated under DC 5003.  

DC 5200 rates shoulder disabilities based on ankylosis of the 
scapulohumeral articulation.  A 30 percent rating is 
warranted for favorable ankylosis with abduction to 60 
degrees.  Intermediate ankylosis between favorable and 
unfavorable warrants a 40 percent rating.  The highest 
evaluation under this code is 50 percent, which requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5200.

DC 5201 rates based on limitation of motion of the arm.  A 30 
percent rating contemplates limitation of the major arm to 
midway between side and shoulder level, while a 40 percent 
rating requires limitation to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201.

Additionally, functional loss, which is the inability to 
perform the normal working movements of the body within 
normal limits, specifically due to pain and weakness on 
motion, should be considered in addition to the criteria set 
forth in the appropriate Diagnostic Codes of the schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In his February 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified to experiencing a dull pain 
in his shoulder that at times develops into a sharp, shooting 
pain.  Some types of movement, for example driving, 
exacerbate his pain.  He further testified to difficulties in 
activities requiring the raising of his right arm, such as 
dressing himself or washing his hair in the shower.  He 
stated that although he is able to raise the arm, it causes 
him such pain as to want to avoid doing so.  While dressing, 
he tries to keep his right elbow locked into his side to keep 
the shoulder from moving.  Further, the veteran testified to 
experiencing pain in all ranges of motion.  He denied having 
symptoms other than pain or discomfort and limitation of 
motion. 

Objective findings demonstrated on the veteran's most recent 
VA joints examination, in February 2004, include range of 
motion measurements for the right shoulder.  In forward 
flexion, the veteran had range of motion from 0 to 170 
degrees, with the normal range being to 180 degrees.  The 
veteran demonstrated abduction from 0 to 120 degrees, also 
with the normal range being to 180 degrees.  Internal 
rotation was 0 to 20 degrees, with the normal being 90 
degrees.  External rotation was normal at 0 to 90 degrees.  
Crepitation, or a noise similar to crackling, was observed 
with movement of the right shoulder.  

The examiner noted that the veteran's range of motion was 
considerably limited because of pain primarily, not because 
of fatigue, weakness, or lack of endurance, though these were 
present to a certain extent due to lack of use of the arm.  
  
A private facility conducted a magnetic resonance imaging 
scan (MRI) of the veteran's right shoulder shortly after the 
VA examination, in March 2004, which confirmed degenerative 
changes.

The Board observes that VA outpatient treatment records, 
dated from August 1980 to March 2003, are consistent with the 
findings of the March 2004 VA examination described above.  
In particular, they document the veteran's progressive pain 
in the right shoulder and treatment thereof. 

The Board finds that although the veteran's objective range 
of motion as demonstrated on examination is consistent with 
the 20 percent rating under DC 5010-5201, the pain he 
experiences, coupled with the subsequent functional loss in 
his arm, more nearly approximates the next higher rating of 
30 percent.  The veteran has documented difficulty in 
performing the normal working movements of his arm due to his 
disability, to include dressing, driving, and anything 
requiring him to reach above his head.   The Board finds this 
functional loss makes the veteran's disability picture more 
comparable to that contemplated under the 30 percent rating, 
or a limitation of motion of the arm midway between side and 
shoulder level.  

The Board does not find, however, evidence of limitation of 
motion of the arm to 25 degrees from the veteran's side which 
would warrant the highest rating under DC 5201.  Nor does the 
Board find that the veteran has any degree of ankylosis which 
would warrant a rating under DC 5200.

It is noted that the veteran has asked for a separate 
evaluation for the arthritis in his right shoulder.  The 
Board finds that the veteran's right shoulder disability, to 
include the arthritis, causes him pain and limitation of 
motion.  These manifestations are contemplated in the 
evaluation as outlined above.  To grant a separate evaluation 
for the arthritis would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2004).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Based on the record as a whole, the Board finds that a 30 
percent evaluation for the veteran's right shoulder 
disability, and no higher, is warranted. 


ORDER

An evaluation of 30 percent for the veteran's chronic 
tendonitis and capsulitis of the right shoulder with 
traumatic arthritis is granted, subject to regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


